                                                Plaintiff,
                           vs.
                                                                      JUDGMENT OF DISMISSAL
 Charles Frederick Bersley,


                                             Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, with prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      8:1324(a)(l)(A)(ii), (v)(ll), (a)(l)(B)(i) - Transportation of Certain Aliens for Financial Gain and Aiding and
      Abetting (1)




Dated:    2/5/2019

                                                               United States District Judge
